DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17199632 (reference application).
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/199,755 (reference application).
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/512,165 (reference application). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite conventional range apparatus with elastic supporter, for example, a leaf spring, or elastic holder or elastic member located in a conventional manner and for conventional purposes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing portion” , “fixing member” in claims 4,5 respectively as the term “portion” and “member” are generic placeholders and prefaced by a function “fixing”. Linked corresponding structure is ¶¶96,97 of the specification, that is a screw. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valero (DE 10 2010 028549).
Valero teaches for claim 1: 1. An electric range(abstract, hob/cooktop housing), comprising: a case an upper portion of which is open and having an inner space (38, ¶41,fig 6,fig 1)in which at least one drive circuit 40a,40b,40c and at least one air blowing fan are disposed(fig 6, fan implicitly arranged with 42a, 42b); at least one base plate 14 disposed at the upper portion of the case(upper/lower portion ¶¶34-38); at least one working coil 10 disposed on the at least one base plate(fig 2-5,¶¶34-38); and at least one air guide 42a,42b disposed below the at least one base plate within the case(fig 6,7), configured to cover the at least one drive circuit(fig 2), and having an inlet disposed at a front end of the at least one air blowing fan(fig 6, fan implicitly arranged with 42a, 42b and having an inlet at front end); and at least one elastic supporter (leaf spring 24,26 ¶38) disposed between the at least one air guide and the at least one base plate(fig 2, leaf spring between 12 and 14,fig 6 air guide on board 40a,b,c and disposed between the at least one air guide and the at least one base plate), and configured to elastically support a lower surface of the at least one base plate(fig 2,9-11).

    PNG
    media_image1.png
    410
    670
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    460
    546
    media_image2.png
    Greyscale
               
    PNG
    media_image3.png
    234
    222
    media_image3.png
    Greyscale

2. The electric range of claim 1, wherein the at least one air guide has a predetermined length(no definition in disclosure for word predetermined) along a widthwise direction of the at least one base plate(fig 6, 42a,b cooling element have a predetermined length based upon cooling requirements), and the at least one elastic supporter (24,26,fig 6,2)comprises a plurality of elastic supporters, spaced a predetermined distance apart along the widthwise direction (fig 2,¶33 uniform, adapted to the size, shape and position of a set up on the hob cookware, ¶36 bridge 12 and rows of indictors 10 assembly preassembled), and disposed at a plurality of positions at an upper end of the at least one air guide(fig 2).

3. The electric range of claim 2, wherein each of the plurality of elastic supporters is a leaf spring(24,26, fig 3,¶38 leaf spring).

4. The electric range of claim 3, wherein a fixing portion (pins 46a,b,¶37 the bridge element comprises 12 several longitudinal webs 22 , in the different holes for fixing the shielding 14 and depressions for guiding struts 26 a spring 24 ( fig 3 ) are incorporated ,17,50,20)that fixes the plurality of elastic supporters is respectively disposed at the plurality of positions at the upper end (fig 6-8 shows assembly with fixing portion at upper end) of the at least one air guide(fig 2,6,24,26 at upper end of 42a,b).


8. The electric range of claim 2, wherein a reinforcing frame having a grid shape (¶33)is formed at the upper end of the at least one air guide(fig 1).

9. The electric range of claim 1, wherein the at least one base plate comprises a plurality of base plates disposed at an upper end of the case such that the plurality of base plates is adjacent to each other, and wherein the at least one elastic supporter comprises a plurality of elastic supporters provided to support a lower end of each of the plurality of base plates(fig 2, 24,26,¶11).

10. The electric range of claim 1, further comprising a supporter 28 disposed on a bottom surface of the case(fig 2,5 on a bottom surface of case), wherein the supporter is provided with a bracket both ends (12a,b are mounted to the housing fig 7)of which are supported by the bottom surface of the case(fig 2,5), and wherein the at least one elastic supporter comprises a plurality of elastic members disposed at a plurality of positions at an upper end of the bracket to elastically support the lower surface of the at least one base plate.(fig 2,5)
11. The electric range of claim 1, wherein the at least one working coil is disposed in a central portion of the at least one base plate, and wherein the at least one elastic supporter supports the lower surface at the central portion of the at least one base plate(24,26,fig 2).

12. The electric range of claim 11, wherein the at least one elastic supporter supports an area below a central portion of the at least one working coil at the lower surface of the at least one base plate(fig 2,5, 9-11).

13. The electric range of claim 1, wherein the at least one working coil comprises a plurality of working coils, and wherein the at least one elastic supporter is disposed to support a lower surface of the at least one base plate on which a heaviest working coil among the plurality of working coils is disposed.(fig 2,5,9-11)

14. The electric range of claim 1, wherein the at least one elastic supporter is configured to support an area under the at least one base plate, on which the at least one working coil is disposed(fig 2,5,9-11).
15. The electric range of claim 1, wherein the at least one base plate comprises a plurality of base plates disposed adjacent to one another, and wherein the at least one elastic supporter is configured to support a lower portion of a base plate disposed at a center of the plurality of base plates(fig 2,5,9-11).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5. The electric range of claim 4, wherein each fixing portion comprises a pair of support projections spaced a predetermined distance apart at the upper end of the at least one air guide and protruding upward, and a fixing projection having a first fixing hole that protrudes from the upper end of the air guide such that the fixing projection is disposed between the pair of the support projections, wherein a lower end of the elastic supporter is mounted onto upper ends of the pair of support projections and the fixing projection, wherein a second fixing hole formed at the lower end of the elastic supporter is mounted such that a position of the second fixing hole is aligned with a position of the first fixing hole, and the first fixing hole and the second fixing hole are coupled by a fixing member.

6. The electric range of claim 2, wherein each of the plurality of elastic supporters comprises a first fixed piece having a plate shape and fixed to the upper end of the at least one air guide, a second fixed piece having a plate shape and configured to support the lower surface of the at least one base plate, and an elastic piece formed to spread apart and configured to connect one end of the first fixed piece and one end of the second fixed piece.
7. The electric range of claim 2, wherein a movement guide groove is formed at the upper end of the at least one air guide along a lengthwise direction of the at least one air guide, and wherein the at least one elastic supporter is coupled to the movement guide groove in a movable manner.
Claims 16-22 are allowed.
16. An electric range, comprising: a case an upper portion of which is open and having an inner space in which at least one drive circuit and at least one air blowing fan are disposed; at least one base plate disposed at the upper portion of the case; at least one working coil disposed on the at least one base plate; and at least one air guide disposed below the at least one base plate within the case, configured to cover the at least one drive circuit, and having an inlet disposed at a front end of the at least one air blowing fan; and at least one elastic supporter disposed between the at least one air guide and the at least one base plate, and configured to elastically support a lower surface of the at least one base plate, wherein each of the at least one elastic supporter comprises a first fixed piece having a plate shape and fixed to an upper end of the at least one air guide, a second fixed piece having a plate shape and configured to support the lower surface of the at least one base plate, and an elastic piece formed to spread apart and configured to connect one end of the first fixed piece and one end of the second fixed piece.
17. The electric range of claim 16, wherein each of the at least one elastic supporters is a leaf spring.

18. The electric range of claim 16, wherein a movement guide groove is formed at the upper end of the at least one air guide along a lengthwise direction of the at least one air guide, and wherein the at least one elastic supporter is coupled to the movement guide groove in a movable manner.

19. The electric range of claim 16, wherein a reinforcing frame having a grid shape is formed at the upper end of the at least one air guide.

20. The electric range of claim 16, wherein the at least one base plate comprises a plurality of base plates disposed at an upper end of the case such that the plurality of base plates is adjacent to each other, and wherein the at least one elastic supporter comprises a plurality of elastic supporters provided to support a lower surface of each of the plurality of base plates.
21. The electric range of claim 16, wherein the at least one working coil is disposed at a central portion of the at least one base plate, and wherein the at least one elastic supporter supports the lower surface at the central portion of the at least one base plate.

22. The electric range of claim 16, wherein the at least one elastic supporter supports an area below a central portion of the at least one working coil at the lower surface of the at least one base plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See EP 3599793 for a grid ¶13, claim 8; WO2012/062881 fig 5,7-9 KR 10-2018-0025755 figs & ES 2039188 fig 14 & EP 3879929 1025 & US 2019/0281667 fig 10 & US 2019/0297681 fig 7 112 for leaf springs; US 2010/0044367, EP 1936283, EP 2473001, US 4029926, DE 10-2010-028549, DE10-2018-0025755 for air guide arrangements with fans and elastic devices. 

    PNG
    media_image4.png
    429
    531
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    681
    472
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    654
    474
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761